PoffeNBARGER, Judge,
{dissenting m part froth decision.):
From so much of the decision as requires a compai-ison to be made between the result shown by the certificate of the precinct election officers and the result shown by the ballots, for the purpose of ascertaining whether or not the vote shown by the void ballots can be deducted from the certified returns, :and directing, under certain conditions, that such deductions be made, I dissent. I believe this much of the conclusion reached by a majority of the Court to be in conflict with certain principles stated in the opinion as sound and universally recognized law. The board of canvassers is not a judicial body. It is incompetent to deal with the question of fraud. Before it no evidence is admissible for the purpose of overcoming the presumption of viciousness arising from the fact that the ballots have been tampered with. If inferences arising from comparison of the ballots with the certificate or otherwise are allowed to be used as evidence for that pur*90pose, I see no reason why any other revelant evidence might not as well be admitted for that purpose, and the board of canvassers held to be a judicial body with all those powers which are denied to it by the case of Brazie v. Commissioners, 25 W. Va. 213. I place the power to hear testimony of the poll clerks, election commissioners and others present at. the election, for the purpose of identifying the papers used; at the election and of obtaining complete returns, upon the-statutory provisions which seem clearly to authorize it. I place the right to hear the evidence of such officers, as to the. manner in which the clerks’ signatures were endorsed upon the backs of the ballots, upon a statutory provision also, and I believe this to be the full extent of the powers of a board, of canvassers to hear evidence, respecting the election and its returns. The comparison Avould be obviously inconclusive of the question as to whether or not the ballots have been changed on their faces. Votes for candidates may have been stricken off of good ballots and put on void ones, and vice' versa, without altering the whole number of good and bad votes. For instance, a candidate may have a total of one hundred votes, fifty on ballots properly signed by the poll clerks, and fifty on ballots not so signed. On their faces these ballots may be so manipulated and altered as to give-that candidate sixty votes on void ballots and forty on good ones, whereby he would sustain a loss of ten votes, although the total of good and bad votes would remain unaltered. Complaint is made because the record indicates that there-are only a few ballots in the precinct which have been properly signed by the poll clerks. But the Court cannot lay down a rule for a special case. It must be the same whether there be few or many bad ballots. No principle is perceived under which the rule, governing the admission of evidence in the case of a close contest, in which only a few votes would change the result, can be A^aried or departed from so as to meet a case in which it takes a large number to change the-result.